Citation Nr: 1113472	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 1992, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for psychiatric disability.

The Board remanded this matter for additional development in March 2009.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, major depressive disorder had its onset in service.  


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for major depressive disorder, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for an acquired psychiatric disorder.  Specifically, he maintains that his current acquired psychiatric condition was caused by, and/or related to, military service or a service connected condition.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the Board notes that the Veteran has been diagnosed with a major depressive disorder.  See August 2010 VA psychiatric examination report.  What is more, following his separation from service, the Veteran was granted service connection for chronic obstructive pulmonary disease (COPD)/bronchial asthma, fibromyalgia, and chronic maxillary sinusitis.  Therefore, the Board's analysis to follow will center on whether any currently diagnosed acquired psychiatric disorder was caused by, or is related to, service or any service connected disorder.

	Background and Merits

In connection with his present claim, the Veteran was provided a July 2006 VA examination.  The examiner detailed the Veteran's report of relevant psychiatric symptomatology, to include his association of these symptoms with his service connected conditions.  After performing appropriate examinations, reviewing the claims folder and considering his account of symptomatology, the VA examiner provided an opined that the Veteran's condition was more likely than not related to service connected conditions, to include medications utilized to manage the conditions.  However, in providing this opinion, the examiner's reasoning and logic also suggested, albeit arguably, that the Veteran's diagnosed psychiatric disorder might be a symptom of service connected fibromyalgia.

As the Board instructed, the Veteran was provided another VA examination, in May 2009, but the examiner failed to provide an opinion addressing the matter central to the Veteran's claim; therefore, he was provided another VA examination in August 2010.  Again, the Veteran detailed his account of relevant symptomatology, to include in onset of psychiatric symptoms following an in-service fall.  Relying on the medical evidence of record and his account of symptomatology, the VA examiner opined that the Veteran's psychiatric condition likely had its onset in-service and/or was aggravated by an in-service fall.  

In any service connection claim, medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinions of record that squarely address the issue of a possible relationship between the Veteran's currently diagnosed acquired psychiatric disorder and his military service and/or service connected disorder(s) weigh in favor of the claim.  Relying on his account of symptomatology, the medical evidence of record and current examination findings, the August 2010 VA examiner's opinion provides a clear opinion that the Veteran's acquired psychiatric disorder likely had its onset in-service and/pr was related to an in-service trauma.  As such, the Board finds this opinion to be highly probative of the matter at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the July 2006 VA examiner's opinion, relating the Veteran's psychiatric symptomatology to medications used to treat his service connected conditions, at least arguably supports finding that such psychiatric symptoms and/or diagnosis is not a symptom of a service connected condition, when considered with the highly probative August 2010 VA examination opinion.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's major depressive disorder had its onset in service.  


ORDER

Service connection for a major depressive disorder is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


